Citation Nr: 1705328	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for left knee meniscus tear, currently evaluated as 20 percent disabling, to include whether a separate rating is warranted under Diagnostic Code 5258.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 31, 2010.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to August 1984.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction was subsequently transferred to the RO in Detroit, Michigan.  

This case was previously before the Board in August 2015, at which time the Board restored a 20 percent rating for the Veteran's left knee meniscus tear based on instability and remanded the issues of an increased rating and entitlement to a TDIU for further development.

Thereafter, in a March 2016 rating decision, the RO granted entitlement to a TDIU rating, effective from August 31, 2010.  38 C.F.R. § 4.16(a) (2016).  As such, the issue of entitlement to a TDIU prior to August 31, 2010 remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

As noted by the Board in its August 2015 decision, the issue of an increased rating for left knee arthritis is not part and parcel of the issue on appeal because the RO did not treat the issue of an increased rating for left knee traumatic arthritis as part of the instant appeal, nor was the issue addressed in the April 2009 rating decision on appeal or the subsequent statement of the case.  However, in June 2014, the Veteran filed a formal claim for increased ratings for his service-connected left knee, right knee, and back disabilities.  The RO adjudicated the issues of increased ratings for the right knee and back disabilities in a November 2014 rating decision.  The RO subsequently adjudicated the issues again in a March 2016 rating decision.  However, despite referring the issue in the August 2015 Board decision, the issue of an increased rating for the left knee traumatic arthritis has still not been adjudicated by the Agency of Original Jurisdiction (AOJ), based on an erroneous finding that the issue was already on appeal.  Therefore, the Board does not have jurisdiction over the issue of entitlement to an increased rating for left knee traumatic arthritis, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2016)).


FINDINGS OF FACT

1.  Prior to February 27, 2016, the Veteran's left knee meniscus tear manifested as subjective complaints of instability, giving way, and weakness and objective evidence of, at most, moderate instability of the left knee.  Severe recurrent subluxation or lateral instability was not shown.

2.  Since February 27, 2016, the Veteran's left knee meniscus tear was productive of severe instability.

3.  For the entire period on appeal, the Veteran's left knee meniscus tear was productive of dislocated left knee cartilage, with frequent symptoms of "locking," pain, and effusion into the knee joint. 

4.  As of January 14, 2010, the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  Prior to February 27, 2016, the criteria for a disability rating in excess of 20 percent for left knee meniscus tear, manifested by instability, were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2016).

2.  Since February 27, 2016, the criteria for a disability rating of 30 percent for left knee meniscus tear, manifested by instability, were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5257 (2016).

3.  For the entire appeal period, the criteria for a separate, 20 percent rating for residuals of a left knee meniscal tear were met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Code 5258 (2016).

4.  As of January 14, 2010, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

As the Board's decision to grant entitlement to a TDIU is completely favorable, no further action with respect to this issue is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

With regard to the increased rating issue on appeal, the duty to notify was satisfied by way of an October 2008 letter to the Veteran.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the record reflects that VA made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, private treatment records, VA examination reports, and Social Security Administration (SSA) records.  As noted above, the Board remanded this case in August 2015, in part, to obtain outstanding SSA records and VA treatment records dated from April 2013 to the present.  As directed by the Board, the AOJ obtained SSA records in February 2016.  Additionally, updated VA treatment records were associated with the claims file.  In light of the foregoing, the Board finds that there has been substantial compliance with its August 2015 remand directives with regard to obtaining outstanding records.  Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

The Veteran was provided with VA examinations to evaluate his left knee disability in May 2007, December 2008, October 2010, January 2012, September 2013, November 2014, and February 2016.  The Board finds that the VA examination reports are adequate for rating purposes because the examiners conducted clinical evaluations and described the Veteran's left knee disability in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board acknowledges the Court's recent decision in Correia v. McDonald, 28 Vet. App. 158 (2016), in which it held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  However, as discussed in detail below, the issues decided herein do not involve ratings based upon limitation of motion.  See, e.g., Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (explaining that Diagnostic Code 5257, for other impairment of knee with recurrent subluxation or lateral instability, is not predicated on loss of range of motion).  Thus, to the extent that the examinations of record do not conform to the holding in Correia, the Board finds that a remand to obtain an additional examination would serve no useful or meaningful purpose and would only result in unnecessarily imposing additional burdens on VA with no potential benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings

The Veteran's left knee meniscus tear is assigned a 20 percent disability rating for instability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.  He contends that a higher rating is warranted.

A. Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

B. Factual Background

The Veteran was afforded a VA examination in May 2007.  The Veteran reported that his ability to walk up and down stairs is limited because of recurrent sensations of instability and occasional locking and popping sensations of the left knee.  The Veteran reported wearing a brace and using a cane while walking.  The Veteran indicated that he is unable to run or do any aerobic activity because of chronic pain, instability, and occasional locking of the left knee.  

On examination, there was a moderate joint effusion and marked tenderness along both medial and lateral joint lines.  There was also swelling along the popliteal area suggestive of effusion.  McMurray's test was positive with a popping sensation on the medial joint line.  The examiner noted no medial or lateral collateral ligament instability, negative anterior and posterior cruciate instability, negative Lachman test, and negative drawer sign.  The examiner also indicated that there was no evidence of definite patellar apprehension or instability at that time.  The Veteran's gain was markedly antalgic and he walked with cane assistance.  The examiner concluded that the Veteran's left knee disability resulted in moderate functional impairment of daily occupational activities.  

A November 2007 VA treatment record shows that the Veteran reported burning pain and numbness of his left knee cap.  On examination, there was no effusion, but there was tenderness of the anserine bursa.  

An April 2008 VA treatment record shows that the Veteran had a small effusion in the left knee, mild tenderness, and popliteal fullness.  

The Veteran underwent a VA knee examination in December 2008.  The Veteran reported the following left knee symptoms: weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, and fatigability.  The Veteran denied dislocation.  The Veteran reported constant pain in the left knee, which he described as burning, sharp, and cramping.  He indicated that his pain level was 10/10.  As to functional effects, the Veteran reported loss of employment and the inability to stand, sit, walk, or perform normal daily living activities due to pain, weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, and fatigability of the left knee.

On examination, the Veteran's gait was unsteady and he used a cane to walk.  The examiner noted that the Veteran required a brace and a cane for balance, walking, and support.  Objectively, the examiner noted weakness and guarding of movement of the left knee.  Additionally, the left knee demonstrated crepitus.  There were no signs of edema, effusion, tenderness, redness, heat, or subluxation.  The anterior and posterior cruciate ligaments stability test, the medial and lateral collateral ligaments stability test, and the medial and lateral meniscus test were all within normal limits.  An x-ray of the left knee revealed moderate osteoarthritis and failure of fusion of the apophysis of the anterior tibial tuberosity of the knee as an anatomical variant.  The examiner indicated that the Veteran's service-connected meniscus tear of the left knee had progressed from the previous diagnosis.  The examiner concluded that the Veteran's left knee condition had a moderate effect on his daily activities.  

A September 2009 VA MRI report shows that the Veteran's left knee had developed a surface tear of the anterior horn of the medial meniscus.  A previously described joint effusion had resolved.  An October 2009 VA treatment record shows that the Veteran's left knee had diffuse tenderness, but no crepitus or effusion.  An August 2010 VA treatment record shows that the Veteran had soft tissues swelling and tenderness of the infrapatellar ligament.  

The Veteran was afforded a VA examination in October 2010.  The Veteran reported the following left knee symptoms: giving way, instability, pain, stiffness, weakness, decreased speed of joint motion, locking episodes, and tenderness.  On examination, the Veteran's gait was antalgic.  The examiner noted tenderness, crepitation, clicks/snaps, and grinding.  The examiner also noted a meniscus abnormality that was not manifested by locking, effusion, or dislocation, but there was evidence of a tear.  Anterior and posterior drawer tests were negative, and McMurray's test was positive.  The examiner concluded that the Veteran's left knee condition had a mild to moderate effects on his daily activities and significant effects on occupational activities.  

The Veteran submitted a VA Form 21-2680 (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance) dated in May 2011.  The examiner indicated that the Veteran used a cane to walk and had an antalgic gait.  The examiner noted positive ligamentous laxity of the bilateral knees.  

The Veteran was afforded a VA examination in January 2012.  On examination of the left knee, anterior and posterior instability tests were normal, but the medial-lateral instability test showed 1+ instability.  The examiner indicated that the Veteran had a meniscus (semilunar cartilage) condition manifested by a meniscal tear and frequent episodes of joint effusion.  

A March 2013 VA treatment record shows that the Veteran reported that his knees were giving way causing him to fall.  On examination, he had crepitus of the left knee.  

The Veteran was afforded a VA examination in September 2013.  On examination, the Veteran pain to palpation for joint line or soft tissues of the left knee.  Muscle strength testing and joint stability tests were normal.  The examiner indicated that the Veteran had a meniscus condition manifested by frequent episodes of joint pain on the left.  The examiner noted that the Veteran used a brace and cane regularly and a walker occasionally for knee pain.  

A December 2013 VA treatment record shows that the Veteran was in a motor vehicle accident in May 2013 and that he sustained bilateral fractures of the femurs, fibulas, and ankles.  X-rays showed a small subpatellar joint effusion of the left knee.  

The Veteran submitted a Knee and Lower Leg Conditions Disability Benefits Questionnaire completed by his VA doctor in March 2014.  The examiner noted that the Veteran used knee braces and a walker and that he had a progressive history of locking and swelling of the knees.  The examiner was unable to perform joint stability testing.  The examiner noted that the Veteran had a meniscus condition manifested by a meniscal tear.  

The Veteran was afforded a VA examination in November 2014.  The Veteran reported that his knees started giving out in 2012.  The examiner noted that the Veteran was "considered bone on bone for a couple of years now."  On examination, the Veteran pain to palpation for joint line or soft tissues of the left knee.  Muscle strength testing was 3/5 for flexion and extension.  Joint stability tests were normal.  

The Veteran was afforded a VA examination in February 2016.  The Veteran reported minimal movement, laxity, and pain.  On examination, there was evidence of crepitus and pain on palpation of the medial and lateral joint line.  The examiner indicated that there was a history of slight recurrent subluxation and lateral instability, as well as a history of recurrent effusion.  Anterior and posterior instability tests were normal, a medial instability test revealed 1+ instability, and a lateral instability test revealed 3+ instability.  

C. Analysis

The Veteran's left knee meniscus tear is assigned a 20 percent disability rating for instability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257.   

Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg.  The VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  As explained above and in the last remand, the Veteran is separately service connected for left knee arthritis, which is rated based on limitation of motion, and that issue is not on appeal.  Accordingly, the Board will not address whether the Veteran's left knee disability is more appropriately rated under a diagnostic code pertaining to limitation of motion, because to do so would amount to impermissible pyramiding.  Thus, diagnostic codes 5256 (ankylosis of knee); 5260 (limitation of flexion); and 5261 (limitation of extension) are not for application in this case.

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation.  Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Under Diagnostic Code 5262, impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.

Diagnostic Code 5263 provides a 10 percent rating where there is evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.

After careful review of the evidentiary record, the Board concludes that an evaluation in excess of 20 percent is not warranted under the diagnostic code for instability of the left knee prior to February 27, 2016.  

As noted above, a 30 percent rating under the appropriate Diagnostic Code requires severe instability or subluxation of the Veteran's knee.  38 C.F.R. § 4.71(a), DC 5257.  While, as explained previously, the term "severe" is not quantified by the regulation, it is within the VA's responsibility to determine the application of such levels of disability.  See 38 C.F.R. § 4.6.  As such, the Board notes that a 30 percent rating, or severe instability, is the maximum rating award under the code for this disability, and represents that highest relative level of disability contemplated under this diagnostic code.  Therefore, due consideration must be made as to the relative severity such a rating contemplates with regards to the Veteran's left knee instability.  The Board finds that such severity is not demonstrated by the evidence of record prior to February 27, 2016.  

In this regard, although the Veteran reported instability and giving way on VA examinations in May 2007 and December 2008, there was no objective evidence of instability on either examination.  Similarly, although a May 2011 treatment provider noted "positive ligamentous laxity of the bilateral knees," during the January 2012 VA examination, anterior and posterior instability tests were normal, and the medial-lateral instability test showed 1+ instability (i.e., slight).  Examinations in September 2013 and November 2014 revealed subjective complaints of instability; however, joint stability testing was normal.  These findings do not reflect severe recurrent subluxation or lateral instability of the left knee.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1995) (holding that "DC 5257 is not predicated on loss of range of motion, and thus §§ 4.40 and 4.45, with respect to pain, do not apply").

However, since February 27, 2016, the Board finds that the Veteran's left knee instability is severe such that a rating of 30 percent is warranted.  In this regard, during the February 2016 VA examination, anterior and posterior instability tests were normal, a medial instability test revealed 1+ instability, and a lateral instability test revealed 3+ instability.  This evidence reflects that the Veteran's left knee instability increased in severity such that a rating of 30 percent is warranted under Diagnostic Code 5257.  This is the maximum rating available Diagnostic Code 5257.

For the entire appeal period, the Board finds that a separate 20 percent rating is also warranted for the Veteran's left knee disability under DC 5258, which concerns dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  In this case, the Veteran's left knee meniscus tear has been manifested by frequent symptoms of joint pain, effusion, and swelling, with evidence of locking, popping, and crepitus.  See May 2007 VA Examination Report (showing moderate effusion, swelling, and popping); April 2008 VA Treatment Record (reflecting a small left knee effusion); December 2008 VA Examination Report (showing crepitus); September 2009 MRI Report (reflecting a surface tear of the anterior horn of the medial meniscus); December 2013 X-rays (showing small subpatellar joint effusion of the left knee).  Moreover, the October 2010 VA examiner noted that the Veteran had a meniscus abnormality manifested by a tear, the January 2012 examiner indicated that the Veteran had a meniscus (semilunar cartilage) condition manifested by a meniscal tear and frequent episodes of joint effusion, and the September 2013 VA examiner indicated that the Veteran had a meniscus condition manifested by frequent episodes of joint pain.  As these symptoms do not necessarily overlap with instability of the knee, a separate rating under DC 5258 does not violate the rule against pyramiding.  See 38 C.F.R. § 4.14.

The Board has also considered whether assigning a separate rating under Diagnostic Code 5258 constitutes impermissible pyramiding with the Veteran's rating under Diagnostic Code 5003.  The Board notes that Diagnostic Code 5258 does not on its face contemplate limitation of motion.  In addition, while VA's General Counsel has held that Diagnostic Code 5259 (pertaining to removal of the semilunar cartilage) may contemplate limitation of motion, it has never addressed whether Diagnostic Code 5258 for dislocation of the cartilage similarly encompasses limited motion of the knee.  See VAOGCPREC 9-98 (Aug. 14, 1998) (explaining that limitation of motion is a relevant consideration under Diagnostic Code 5259 for the symptomatic removal of cartilage because removal of cartilage may result in complications producing loss of motion).  In any event, the Board finds that in this case, the Veteran's limited motion is not contemplated by his rating under Diagnostic Code 5258.  In this regard, the Veteran's left knee disability has been manifested by objective evidence of cartilage damage, crepitus, popping, and effusion, as well as limited range of motion.  The Board finds that the additional symptoms of cartilage damage, crepitus, popping, and effusion are sufficient such that separate evaluations under Diagnostic Code 5258 and Diagnostic Code 5003, for degenerative joint disease of the right knee with pain and limited range of motion, avoids impermissible pyramiding.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Finally, no higher or alternative rating under a different diagnostic code can be applied.  

Diagnostic Code 5259 provides for only a 10 percent rating for the same (but lesser) symptoms, so rating under that diagnostic code would be less beneficial to the Veteran.  

Further, as the record shows no evidence that the Veteran has malunion or nonunion of the tibia or fibula or genu recurvatum, a higher or separate is not warranted under diagnostic codes 5262 or 5263.  

The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that most nearly approximates that which warrants the assignment of a 20 percent disability rating for dislocated semilunar cartilage and a 20 percent disability rating for instability, prior to February 27, 2016, and a 20 percent disability rating for dislocated semilunar cartilage and a 30 percent disability rating for instability, since February 27, 2016.  See 38 C.F.R. § 4.7.  As shown above, and as required by Schafrath, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  The Board finds no provision upon which to assign a greater or separate rating.

D. Other Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left knee disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which knee disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his left knee disability.  In fact, as discussed above, the symptomatology of the Veteran's disability centers on his complaints of instability, giving way, popping, locking, and swelling.  These symptoms are specifically contemplated under the assigned ratings criteria.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  In this case, the Veteran's symptoms and manifestations are addressed by the appropriate diagnostic code.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  


III. TDIU

The Veteran contends, in essence, that his service-connected disabilities prevent him from securing or following any substantially gainful employment for the period prior to August 31, 2010.

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the purpose of determining whether a Veteran meets the criteria for assigning a schedular TDIU, disabilities resulting from a common etiology and disabilities affecting a single body system are considered to be one disability.  Id.

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995).

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by nonservice-connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

In light of the increased rating granted above, from January 14, 2010 to August 31, 2010 (when the Veteran was granted entitlement to a TDIU), the Veteran was service-connected for the following disabilities: (i) left knee meniscus tear, rated as 20 percent disabling; (ii) left knee instability, rated as 20 percent disabling; (iii) left knee arthritis, rated as 10 percent disabling; (iv) chronic right knee strain (as secondary to the left knee disability), rated as 10 percent disabling; and (v) lumbar spine degenerative disc disease associated with left knee traumatic arthritis, rated as 20 percent disabling.  With consideration of the bilateral factor, these disabilities combine to a 60 percent rating.  Noting that the Veteran's disabilities share a common etiology, the Veteran had one disability rated as 60 percent disabling, and he met the schedular criteria for a TDIU outlined above.  38 C.F.R. § 4.16 (a).

In a March 2016 rating decision, the Veteran was awarded a TDIU from August 31, 2010.  Thus, the remaining question concerns whether the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities prior to August 31, 2010.  38 C.F.R. § 4.16.

The evidence shows that the Veteran last worked as a dining supervisor, a position which he purports to have left due to his knee and back disabilities.  See November 2015 VA 21-8940; SSA Records.

As noted above, numerous VA examiners have opined that the Veteran's left knee disability has moderate to significant effects on occupational activities.  Likewise, VA examination reports of the Veteran's right knee and low back disabilities show that those disabilities affect the Veteran's occupational functioning.  While these VA examiners commented on the effects of the service-connected bilateral knee and back disabilities on his occupational activities and functioning, they do not indicate that the Veteran was completely incapable of performing the physical and mental acts consistent with his occupational skill set prior to August 31, 2010.  As noted by the AOJ in the March 2016 rating decision granting entitlement to a TDIU from August 31, 2010, a February 2016 VA examiner opined that the Veteran's bilateral knee and low back disabilities, to include pain medications taken for those disabilities, precluded employment.  In this instance, the Board observes that the evidence of record shows that the Veteran's VA examination in February 2016 resulted with the opinion that the Veteran was unable to work due to his service-connected disabilities.  However, there is also evidence in the claims file that factually demonstrates that as early as either January 14, 2010, or August 31, 2010, the Veteran met the schedular standards for a TDIU rating under 38 C.F.R. § 4.16(a).

Based upon the evidence in this case, the exact date of when the Veteran's service-connected disabilities rendered him incapable of performing a gainful occupation cannot be determined with any certainty.  Resolving all reasonable doubt in the Veteran's favor, the earliest date that it can be factually ascertained that the Veteran was rendered unemployable due to service-connected disabilities is January 14, 2010, the date the Veteran met the schedular standards under 38 C.F.R. § 4.16(a).  The evidence shows that the Veteran's entitlement to a TDIU rating did not arise until January 14, 2010, which, based on the facts found, presumably would relate to a finding of unemployability in a February 2016 VA examination report.  In sum, the Board finds that Veteran met the criteria for a TDIU as of January 14, 2010, and that his service connected disabilities precluded him from obtaining substantially gainful employment.  Thus, the Board finds that entitlement to a TDIU is warranted from January 14, 2010.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 20 percent for left knee instability, prior to February 27, 2016, is denied.

Since February 27, 2016, entitlement to a disability rating of 30 percent for left knee instability is granted, subject to the law and regulations governing the award of monetary benefits.

For the entire appeal period, a separate, 20 percent rating for residuals of a left knee meniscal tear is granted, subject to the law and regulations governing the award of monetary benefits.

A TDIU is granted from January 14, 2010, subject to the laws and regulations governing the award of monetary benefits.




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


